 

 

mB Ww bh

wo fof SN AN lA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-00847-JLR Document 134-1 Filed 02/13/20 Page 1 of2

HONORABLE JAMES L, ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CORUS REALTY HOLDINGS, INC.,
Case No. 2:18-cv—00847-JLR

4PROPOSED] ORDER GRANTING JOINT ye
v. MOTION TO FILE DOCUMENTS UNDER

SEAL (PROPOSED PRETRIAL ORDER)

Plaintiff,

ZILLOW GROUP, INC.; ZILLOW,
INC.; and TRULIA, LLC,

NOTE ON MOTION CALENDAR:
Defendants. February 13, 2020

 

 

 

 

This matter came before the Court on the Joint Motion to File Documents Under Seal
(Proposed Pretrial Order). Having considered the Parties’ Motion and the supporting materials
and being fully advised in the matter, now, therefore, it is hereby:

ORDERED that the Parties Joint Motion to Seal is GRANTED; and the Clerk is order
to file the following under seal:

Exhibits 1 — 12 to the Proposed Pretrial Order.

K
Dated this "J day of
en Q Sa
HON. JAMES L.. ROBART

UNITED ™ DISTRICT JUDGE

 

 

 

[PROPOSED] ORDER - KILPATRICK TOWNSEND & STOCKTON LLP
JOINT MOTION TO FILE DOCUMENTS UNDER SEAL 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
Case No, 2:18-cv-00847-JLR 206-467-9600

 
 

 

i)

Oo f.& SN DA A SF WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-00847-JLR Document 134-1 Filed 02/13/20 Page 2 of 2

Presented by:

s/ Dario Machleidt

Dario Machleidt (State Bar No. 41860)
Kilpatrick Townsend & Stockton LLP
1420 Fifth Avenue, Suite 3700

Seattle, WA 98101
206-467-9600

Mitch Stockwell (pro hac vice)

Wab Kadaba (pro hac vice)

Charles Pannell (pro hac vice)

Josh Lee (pro hac vice)

Kilpatrick Townsend & Stockton LLP
1100 Peachtree Street NE, Suite 2800
Atlanta, GA 30309

404-815-6500

‘Megan M. Chung (pro hac vice}

Kilpatrick Townsend & Stockton LLP
12255 El Camino Real, Suite 250

San Diego, CA 92130

858-350-6100

Kasey E. Koballa (pro hac vice)
Kilpatrick Townsend & Stockton LLP
607 14" Street, NW Suite 900
Washington, DC 20005
202-508-5800

Counsel for Plaintiff Corus Realty Holdings,
Ine,

s/ Antoine M. McNamara

Ramsey M, Al-Salam, WSBA No. 18822
Christina J. McCullough, WSBA No. 47147
Stevan R. Stark, WSBA No, 39639:
Antoine M. McNamara, WSBA No, 41701
Theresa H. Nguyen, WSBA No. 53296
Tyler S. Roberts, WSBA No. 52688
PERKINS COIE LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

Tel: 206.359.8000 / Fax: 206.359.9000
Email: RAlsalam@perkinscoie.com
Email: CMcCullough@perkinscoie.com
Email: SStark@perkinscoie.com

Email: AMcNamara@perkinscoie.com
Email: RNguyen@perkinscoie.com
Email: TRoberts@perkinscoie.com

Counsel for Defendants Zillow Group, Inc.;
Zillow, Inc.; and Trulia, LLC

 

 

[PROPOSED] ORDER —
JOINT MOTION TO FILE DOCUMENTS UNDER SEAL
Case No. 2:18-cv-00847-JLR

KILPATRICK TOWNSEND & STOCKTON LLP
1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
206-467-9600

 
